Title: To George Washington from Major William Galvan, 13 June 1780
From: Galvan, William
To: Washington, George


No. 3.
 

Sir
Cape henry [Va.] 13th June 1780.

Since my arrival at this place I am without any letter from your Excellency, the Marquis or the Ambassador.
the following is this moment transmitted me by his Excellency Governor Jefferson:
“Extract of a letter from Governor Rutledge dated Salisbury June 2d 1780.
“I think it proper to acquaint you that intelligence being received last Saturday morning at Cambden that 3900 men under Lord Cornwalis had Crossed and taken post on the North Side of Santee River about 57 miles below Cambden, and that they were to be Soon joined (as they have been Since) by 1200 more from the opposite Side of the river who were to rendezvous at that town and proceed higher up the Country, General hugher, who Commanded the North Carolina troops under General Caswell, and the Virginia Continentals under Colo. Buford, ordered them to retreat, the former to Pedee river & the latter to this place. Gl Caswell has, I understand, made good his retreat, But Co. Buford was attacked last monday on his march and totally defeated, with the loss of two field pieces, his baggage &c. Co. Porterfield thinking his force insufficient to oppose the enemy, retreated yesterday from this town and Crossed the yadkin, meaning however to return and join the Militia here if they turn out in Such Numbers as may probably be able to prevent the enemy’s getting higher up the Country.[”]
a Ship of 20 guns, a brig of 18, two Sloops and a Schooner, are constantly at the mouth of this bay, and Some of them Come every day close to the Shore under the Cape. I have about 30 men, militia and regulars, (tho’ very irregular) with which I hope, if they will remain, that I Shall be able to keep my post.
I take the liberty to beg that your Excellency will be pleased to remember me when the light Infantry is formed. I have the honour to be with the greatest respect Sir your Excellency’s most humble & most obedient servant

Galvan

